Title: [From Thomas Jefferson to Daniel? Dulany, 22 February 1784]
From: Jefferson, Thomas
To: Dulany, Daniel


        [Annapolis, 22 Feb. 1784. Entry in SJL reads: “Mr. Dulany to rent house.” TJ’s letter to Dulany has not been found nor can Dulany be positively identified, though as a famous lawyer, a leading public figure in Maryland, and a friend of TJ (see De la Serre to TJ, 13 May 1786), Daniel Dulany may well have been the landlord involved. On 25 Feb. TJ wrote in his Account Book: “Moved to Mr. Dulany’s house.” He continued to live there until he left Annapolis in May (Dumbauld, Jefferson, American Tourist, p. 56–7; Md. Hist. Mag., xli [1946], 199).]
      